DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  "mixed evenly" in line 6 should read "mixing evenly”.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  "making iron to precipitate, while the rare earths also co-precipitatingking iron precipitate, while the rare earths also co-precipitate”.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  "may less than”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 recites the limitation "the solid-to-liquid ratio" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. The claims which claim 8 is dependent on do not mention any solid-to-liquid ratio and suggested correction is to “a solid-to-liquid ratio.”

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4-8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 1 requires the use of glucose, while claim 4 and its dependents remove that limitation and replace it with ascorbic acid or ethylene glycol.  Therefore, claim 4 and its dependents fail to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Emmert (US Pub. No. 2016/0208364) in view of Gottdenker (US Patent No. 3,111,375).

Regarding Claim 1, Emmert discloses a method of recovering rare earths from mixed scrap ([0020]) in which the method includes crushing bonded magnets in the recycling stock with an acid such as HCl, noting that the rare earths are defined by the magnet material and include neodymium, dysprosium, and praseodymium ([0021] teaching the claimed “A. taking a solution containing neodymium, praseodymium, dysprosium”) and further discloses a NdFeB magnet in the presence of steel and copper can be selectively dissolved upon addition of an acid ([0022] teaching the claimed “and iron”). Emmert further discloses an example in which the solution is 
Emmert does not disclose B, adding glucose to the solution from step A, and mixing evenly; C. heating the mixed solution obtained from step B to 60°C-350°C, keeping the temperature constant for 5 minutes – 72 hours; and D. after the solution from step C is cooled, a precipitate is formed at the bottom, and the concentration of iron in the supernatant is less than 20 mg/L, the retention rate of the rare earth elements is more than 97%.
Gottdenker teaches a process for the separation of rare earth metals and discloses that a convenient reducing substance is glucose (Column 2, lines 24-25 teaching the claimed “B. adding glucose to the solution from step A and mixed evenly”) and when used as a reducing agent, working at temperature between 80°C and 100°C allows the rare earth element cerium to dissolve (Column 2, lines 25-29 teaching the claimed “C. heating the mixed solution obtained from step B to 60°C-350°C”). Gottdenker further discloses an example in which glucose is added and the mixture is heated for 3 hours (Column 3, lines 56-60; Columns 3-4, lines 74-2 teaching the claimed “keeping the temperature constant for 5 minutes – 72 hours”).
Additionally, Emmert teaches that adding oxalic acid performed selective precipitation of rare earth salts, or similar precipitation agent, in the presence of other metals (e.g. Fe) ([0024]).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing to utilize glucose as the reducing agent with the conditions disclosed by Gottdenker in the method disclosed by Emmert in order to selectively precipitate iron 
Emmert further discloses stirring the suspension at room temperature and filtering the precipitate ([0031] lines 20-21 teaching the claimed “D. after the solution from step C is cooled, a precipitate is formed at the bottom”). Emmert further discloses an impurity of 0.02% Fe in 14 mmol of rare earths in a volume of 20 mL HCl ([0031] lines 25-28). This purity value can be converted to mg/L:
                 
                    
                        
                            0.02
                            %
                            F
                            e
                        
                        
                            1
                        
                    
                    ×
                    
                        
                            0.014
                             
                            m
                            o
                            l
                        
                        
                            1
                        
                    
                    ×
                    
                        
                            1
                        
                        
                            0.020
                             
                            L
                        
                    
                    ×
                    
                        
                            55.845
                             
                            g
                             
                            F
                            e
                        
                        
                            1
                             
                            m
                            o
                            l
                             
                            F
                            e
                        
                    
                    ×
                    
                        
                            1000
                             
                            m
                            g
                        
                        
                            1
                             
                            g
                        
                    
                    =
                     
                    7.82
                     
                    m
                    g
                    /
                    L
                
            
The impurity content disclosed by Emmert teaches the claimed “the concentration of iron in the supernatant is less than 20 mg/L.” Emmert discloses that filtration of the oxalates (when modified, iron precipitates) results in substantially around 99% pure rare earths in the stock ([0024] teaching the claimed “the retention rate of the rare earth elements is more than 97%”).  It would be obvious to one of ordinary skill in the art to utilize the teachings and processes of Emmert and Gottdenker to arrive at the same impurity levels as taught by Emmert.

Regarding Claim 2, modified Emmert discloses all of the limitation as set forth above for claim 1 and Emmert further discloses leaching the rare earths from scrap using 4M hydrochloric acid ([0031] lines 9-10 teaching the claimed “the solution from step A comprised, but not limited to, the solution generated after extracting the rare earth materials by an acid, wherein the acid refers to hydrochloric acid or nitric acid”).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Emmert (US Pub. No. 2016/0208364) and Gottdenker (US Patent No. 3,111,375) as applied to claim 1 above, and further in view of  Lyman (US Patent No. 5,129,945).

Regarding Claim 3, modified Emmert does not disclose the content of iron in the solution from step A is between 0.15g/L – 300 g/L.
However, Lyman discloses a NdFeB alloy scrap composition in which the composition of the leach solution is typically on the order of 69 g/L Fe, 30 g/L Nd, and 1 g/L B (Column 3, lines 55-58 teaching the claimed “the content of iron in the solution from step A is between 0.15 g/L – 300 g/L”). Lyman teaches using 100 g of scrap to 1000 mL of 2 molar sulfuric acid allows complete dissolution of the scrap (Column 3, lines 46-50).
Emmert discloses all HCl solutions that were 4 M or more concentrated completely dissolved the magnetic material after 24 h ([0026]).
	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to recognize that Emmert achieved complete dissolution of the scrap as taught by Lyman and would result in a solution with comparable iron content disclosed by Lyman.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Emmert (US Pub. No. 2016/0208364) and Gottdenker (US Patent No. 3,111,375) as applied to claim 1 above, and further in view of Lyman (US Patent No. 5,129,945) and Meyer (US Patent No. 10,648,062).

Regarding Claim 4, modified Emmert does not disclose the content of iron in the solution from step A is between 4.2g/L – 300 g/L, in which ethylene glycol or ascorbic acid is employed instead of glucose.
However, Lyman discloses a NdFeB alloy scrap composition in which the composition of the leach solution is typically on the order of 69 g/L Fe, 30 g/L Nd, and 1 g/L B (Column 3, lines 55-58 teaching the claimed “the content of iron in the solution from step A is between 4.2 g/L – 300 g/L”). Lyman teaches using 100 g of scrap to 1000 mL of 2 molar sulfuric acid allows complete dissolution of the scrap (Column 3, lines 46-50).
Emmert discloses all HCl solutions that were 4 M or more concentrated completely dissolved the magnetic material after 24 h ([0026]).
	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to recognize that Emmert also achieved complete dissolution of the scrap as taught by Lyman and would result in a solution with comparable iron content disclosed by Lyman.
Modified Emmert does not disclose in which ethylene glycol or ascorbic acid is employed instead of glucose.
However, Meyer teaches that preferred reducing agents may be those that do not contribute to adding any additional salts to the recycled process solution that would be difficult to separate (Column 3, lines 1-4). Meyer discloses that ascorbic acid may be preferred as a reducing agent (Column 3, lines 9-11 teaching the claimed “in which ethylene glycol or ascorbic acid is employed instead of glucose”).
.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Emmert (US Pub. No. 2016/0208364), Gottdenker (US Patent No. 3,111,375), Lyman (US Patent No. 5,129,945), and Meyer (US Patent No. 10,648,062) as applied to claim 4 above, and further in view of Siriwardana (EP 3375895).

Regarding Claim 5, modified Emmert discloses all of the limitations as set forth above for claim 4 and Emmert further discloses an impurity of 0.02% Fe in 14 mmol of rare earths in a volume of 20 mL HCl ([0031] lines 25-28). This purity value can be converted to mg/L:
                 
                    
                        
                            0.02
                            %
                            F
                            e
                        
                        
                            1
                        
                    
                    ×
                    
                        
                            0.014
                             
                            m
                            o
                            l
                        
                        
                            1
                        
                    
                    ×
                    
                        
                            1
                        
                        
                            0.020
                             
                            L
                        
                    
                    ×
                    
                        
                            55.845
                             
                            g
                             
                            F
                            e
                        
                        
                            1
                             
                            m
                            o
                            l
                             
                            F
                            e
                        
                    
                    ×
                    
                        
                            1000
                             
                            m
                            g
                        
                        
                            1
                             
                            g
                        
                    
                    =
                     
                    7.82
                     
                    m
                    g
                    /
                    L
                
            
The impurity content disclosed by Emmert teaches the claimed “after treatment with ethylene glycol, the residual concentration of iron in the supernatant is less than 500 mg/L.”
However, modified Emmert does not disclose the additive amount of ethylene glycol is based on the molar ratio of iron/ethylene glycol at 0.5-3.8.
Siriwardana discloses that an example of a hydrogen bond donor is ethylene glycol ([0043]). Siriwardana further discloses that the molar ratio of hydrogen bond acceptor to hydrogen bond donor is preferably 1:4 to 4:1 ([0047] calculated 0.25 to 4 
Therefore it would have been obvious for one of ordinary skill in the art to recognize iron as the acceptor and ethylene glycol as the donor as taught by Siriwardana and utilize the molar ratios disclosed by Siriwardana in the method of modified Emmert in order to keep rare earth elements in dissolution.

Regarding Claim 6, modified Emmert discloses all of the limitations as set forth above for claim 4 and Emmert further discloses an impurity of 0.02% Fe in 14 mmol of rare earths in a volume of 20 mL HCl ([0031] lines 25-28). This purity value can be converted to mg/L:
                 
                    
                        
                            0.02
                            %
                            F
                            e
                        
                        
                            1
                        
                    
                    ×
                    
                        
                            0.014
                             
                            m
                            o
                            l
                        
                        
                            1
                        
                    
                    ×
                    
                        
                            1
                        
                        
                            0.020
                             
                            L
                        
                    
                    ×
                    
                        
                            55.845
                             
                            g
                             
                            F
                            e
                        
                        
                            1
                             
                            m
                            o
                            l
                             
                            F
                            e
                        
                    
                    ×
                    
                        
                            1000
                             
                            m
                            g
                        
                        
                            1
                             
                            g
                        
                    
                    =
                     
                    7.82
                     
                    m
                    g
                    /
                    L
                
            
The impurity content disclosed by Emmert teaches the claimed “after treatment, with ascorbic acid, the residual concentration of iron in the supernatant is less than 800 mg/L.”
However, modified Emmert does not disclose the additive amount of ascorbic acid is based on the molar ratio of iron/ascorbic acid at 0.1-1.5.
Siriwardana discloses that the molar ratio of hydrogen bond acceptor to hydrogen bond donor is even more preferably 1:1 to 1:5 ([0047] calculated 0.2 to 1 teaching the claimed “the additive amount of ascorbic acid is based on the molar ratio of 
Therefore it would have been obvious for one of ordinary skill in the art to recognize iron as the acceptor and ascorbic acid as the donor as taught by Siriwardana and utilize the molar ratios disclosed by Siriwardana in the method of modified Emmert in order to keep rare earth elements in dissolution.

Regarding Claim 7, modified Emmert discloses all of the limitations as set forth above for claim 5, and Gottdenker further discloses the excess chlorine which remains in the solution is removed by an air current passed through the solution (Column 3, lines 32-34 teaching the claimed “after collected, the supernatant is aerated with air”). Gottdenker further discloses neutralizing a precipitated solution to a final pH of around 4 (Column 2, lines 8-11 teaching the claimed “then adjusted to pH 4”) and presents examples in which ammonia is added (Column 3, lines 34, 48 teaching the claimed “with ammonia water”) and discloses filtering after adding ammonia where the filter cake contains thorium, cerium, and uranium, indicating that the rare earth elements and any remaining iron precipitate due to the change in pH (Column 3, lines 35-39 teaching the claimed “making iron to precipitate, while the rare earths also co-precipitating to generate a precipitate”). Emmert further discloses 7.82 mg/L iron in the supernatant prior to precipitation, which would either stay the same or decrease upon pH change, teaching the claimed “the content of iron in the supernatant is less than 15 mg/L.”  
Modified Emmert does not disclose a duration of time for passing the air current through solution. However, it would have been obvious for one of ordinary skill in the art to allow aeration to occur until no more chlorine was present, which would fall within the range 10 minutes – 2 hours.

Regarding Claim 8, modified Emmert discloses all of the limitations as set forth above for claim 7 and Emmert further discloses redissolving the precipitate with concentrated hydrochloric acid ([0031] lines 25-26 teaching the claimed “after the above precipitate is dissolved with hydrochloric acid or nitric acid”). Emmert discloses using 20 mL of acid ([0031] line 25) for the 14 mmol of rare earths ([0031] line 26), when calculated the solid-to-liquid ratio = (14/20)*100 = 70%, teaching the claimed “according to the solid-to-liquid ratio of 40%-70%.” Emmert does not disclose the concentration of iron in the solution is more than 1500 mg/L, then it is treated according to step B, step C, and step D, successively.
However, it would be obvious for one of ordinary skill in the art to repeat steps B, C, and D if the concentration of iron is higher than the target concentration in order to obtain relatively pure rare earth elements.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Emmert (US Pub. No. 2016/0208364) and Gottdenker (US Patent No. 3,111,375) as applied to claim 1 above, and further in view of Siriwardana (EP 3375895).

Regarding Claim 9, modified Emmert discloses all of the limitations as set forth above for claim 1 and Gottdenker further discloses glucose is added (Column 3, line 74 teaching the claimed “the glucose is mixed with wastes containing neodymium, praseodymium, dysprosium and iron”), acid is added (Column 4, line 1-2 teaching the claimed “into which then an acid is added”), and the mixture is maintained near the boiling point during six hours (Column 4, lines 2-3 teaching the claimed “and finally the glucose is heat treated according to step C”). Modified Emmert does not disclose the above step B particularly further included: the additive amount of glucose is based on the molar ratio of iron/glucose at 0.2-2.
However, Siriwardana discloses that the molar ratio of hydrogen bond acceptor to hydrogen bond donor is even more preferably 1:1 to 1:5 ([0047] calculated 0.2 to 1 teaching the claimed “the additive amount of ascorbic acid is based on the molar ratio of iron/glucose at 0.2-2”). Siriwardana teaches that hydrogen bond donor is a chemical structure with a hydrogen attached to a relatively electronegative atom ([0042], i.e. reducing agent). Siriwardana teaches that the ratio achieves a deep eutectic solvent which keeps rare earth elements in dissolution ([0015]).
Therefore it would have been obvious for one of ordinary skill in the art to recognize iron as the acceptor and glucose as the donor as taught by Siriwardana and .
 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Emmert (US Pub. No. 2016/0208364) and Gottdenker (US Patent No. 3,111,375) as applied to claim 1 above, and further in view of Wyrsta (US Pub. No. 2017/0175229).

Regarding Claim 10, modified Emmert does not disclose the heating in the above step C employs a programmed heating, the heating conditions are confined as follows: when the temperature is between 60°C-120°C, the duration of heating is not less than 10 hours; when the temperature is between 300°C-350°C, the duration of heating may be less than 30 minutes.
However, Wyrsta discloses that the extraction process can be rapid, reaching completion in about 0.5 hours to about 24 hours ([0067]) and discloses that in some embodiments the temperature is about 50°C to about 150°C ([0068]).
Gottdenker teaches that a reaction can be sped up by agitation combined with heating (Column 3, lines 1-4). It is known in the art that higher temperatures correspond to higher kinetic energy of the reaction and as such, require shorter times for completion.
Therefore it would be obvious to one of ordinary skill in the art that the lower duration disclosed by Wyrsta would correspond to higher temperatures and the higher duration disclosed by Wyrsta would correspond to lower temperatures as taught by 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARENA J EDUN whose telephone number is (571)272-0985.  The examiner can normally be reached on M-F 9:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/K.J.E./Examiner, Art Unit 1735                                                                                                                                                                                                        
/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735